DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The rejection of claims under 35 USC 112, second paragraph, is withdraw in view of the amendment to the claims.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TREATMENT OF RHEUMATOID ARTHRITIS WITH AN IL-6R ANTIBODY.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claim 5 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,943,594, in view of Radin et al (US 20100316636, of record) for the reasons set forth on pp. 22-25 of the Office action mailed 3/17/21.

Claims 1, 6, 10-14, and 21-55 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,927,435, in view of Emery ef al (Ann. Rheum. Disease, 2008, 67(11):1516-1523, of record), and further in view of Choy et al (Arthritis and Rheumatism, 2002, 46(12):3143-4150, of record) for the reasons set forth on pp. 25-28 of the Office action mailed 3/17/21.

Claim 5 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,927,435, in view of Emery et al (Ann. Rheum. Disease, 2008, 67(11):1516-1523, of record), in view of Choy et al (Arthritis and Rheumatism, 2002, 46(12):3143-4150, of record), and further in view of Radin et al (US 20100316636, of record) for the reasons set forth on pp. 28-33 of the Office action mailed 3/17/21.

Applicants note they will consider filing a terminal disclaimer once the instant claims are otherwise in condition for allowance. The argument has been fully considered, but is not persuasive.  The rejections under non-statutory double patenting are maintained for the reasons of record. 


New:
Claims 1, 5, 6, 10-14, 16-18, 21-55 are rejected on the ground of nonstatutory double patenting as being unpatentable separately over (1) claims 1-9 of U.S. Patent No. 8,568,721 
All patent claims are drawn to a method of treating RA in a subject comprising administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27, which HVCR and LVCR are identical to instant SEQ ID NO:2/3, wherein the antibody is administered at a dose of 50 to 200 mg. Patents (2), (3), and (4) specify that administration is 1 or 2 weeks apart. Patents (1) and (3) and (4) specify that administration is subcutaneous. Patents (1), (2) and (4) specify there is a second therapeutic agent also administered, wherein the agent may be methotrexate (a DMARD).  
Not claimed by the instant application, but which is claimed by the patents is as follows: Patent (4) further specifies there is a decrease in a biomarker selected from C-reactive protein (CRP), serum amyloid A (SAA), erythrocyte sedimentation rate (ESR) or serum hepcidin (claims 9-10), including wherein serum hepcidin is reduced at least 60% 8 days after treatment (claim 11).  Patent (2) specifies certain KDs measured by plasmon resonance for the antibody (claims 1, 3-5 and 8).  
Not claimed by the patents, but which is claimed in the instant application is as follows: All claims of the instant application require that the subject being treated for RA have previously ineffectively been treated by a TNF-α antagonist and methotrexate. Methotrextate is administered between 6 and 25 mg/wk (claims 6, 37, 43, 49, 55). The subject achieve improvement after 12 weeks of treatment. The subject was treated with the TNF-α antagonist for at least 3 months in the last 2 years. There is a minimum improvement from treatment with the anti-IL-R6 antibody with methotrexate as measured by ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment.

ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Treatment is conducted for 12 weeks (Study Description). The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg biweekly subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or 
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg/wk or biweekly of anti-IL-6R antibody SAR153191 in combination with 10-25 mg methotrexate/week as taught in the ClinicalTrials.gov for treatment of RA in a patient for whom methotrexate had not been sufficiently effective in the past, amd substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective, including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery. Also, obvious is wherein the TNF-α antagonist therapy included etanercept or inflieximab, for example, as taught by Emery. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov studies and Emery. Biophysical properties of anti-IL-R6 antibody SAR153191 are inherent, such as KDs.



Claims 1, 5, 6, 10-14, 16-18, 21-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-25, 27-32, 34-39 of copending Application No. 15/034,531 (‘531) in view of Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18).
Both applications teach a method of treating rheumatoid arthritis, comprising administering once every two weeks about 150-200 mg of an antibody comprising the CDRs or variable regions of the HV of SEQ ID NO:2 and LV of SEQ ID NO:3 wherein the treated subject was previously ineffectively treated by administering a TNF-α antagonist (see claim 1 of each).      Instant claim 1 also specifies methotrexate is administered (see claim 6 of copending ‘531), and that previously methotrexate administration was ineffective (see claim 4 of ‘531). Administration of the antibody together with administration of 6-25 mg methotrexate/week is claimed (instant claims 5-6, copending claim 7). Unlike ‘531, instant claims 1 and 12-14 as amended specifies the subject achieves at least 20% -70% improvement in the American College of Rheumatology core set disease index (ACR) after treatment, while instant claim 22 requires a decrease in Visual Acuity Score (VAS) of at least 30, instant claim 21 and at least 0.3 improvement in Health Assessment Questionnaire Disability Index (HAQ-DI), instant claim 23 requires at least a 1 mg/dL decrease in level of C-reactive protein in a blood sample, instant claim 24 requires improvement in European League Against Rheumatism index, and instant claim 25 requires an at least a 0.6 increase in disease activity score (DAS28) after treatment. In the copending application, treatment is measured by Van Der Heijde total Sharp score of about 0.9, HAQ-DI of at least -0.5, or DAS28 greater than 6.0. 
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were 
It would have been obvious wherein an ACR20 was achieved by the method of ‘531. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov study and Emery for evaluation for a similar treatment with an anti-IL-6R antibody and methotrextate in a subject inadequately responsive to TNF-α antagonist therapy. Even though the applications recite evaluation of treatment by different standards, they are obvious or equivalent. The duration of any particular treatment is empirically determined by routine optimization.
This is a provisional nonstatutory double patenting rejection.


Claims 1, 5, 6, 10-14, 16-18, 21-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8-11, and 18-35 of 17,133,870 (‘870) in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), and Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18).
Both applications teach a method of treating rheumatoid arthritis, comprising administering once every two weeks about 150-200 mg of an antibody comprising the CDRs of the HV of SEQ ID NO:2 and LV of SEQ ID NO:3 (see claim 1 of each), wherein the treated subject was previously ineffectively treated by administering methotrexate. Instant claim 1 also specifies that methotrexate is administered (see claim 2 of copending ‘870), including administration together and administration of 6-25 mg methotrexate/week (instant claims 5-6, copending claims 4-5).  Instant claims 1 and 12-14 as amended specify the subject achieves at least 20% -70% improvement in the American College of Rheumatology core set disease index (ACR) after treatment, as does dependent claim 9 of ‘870. Also claimed in both applications is a decrease in Visual Acuity Score (VAS) of at least 30 and at least 0.3 improvement in Health Assessment Questionnaire Disability Index (HAQ-DI) and at least a 1 mg/dL decrease in level of C-reactive protein in a blood sample, and improvement in European League Against Rheumatism index, as well as at least a 0.6 increase in disease activity score (DAS28) after treatment. The instant application requires for all claims that the subject was previously ineffectively treated by administering a TNF-α antagonist, which is not a claim limitation of copending ‘870.
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg biweekly of REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Treatment is conducted for 12 weeks (Study Description). The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). ACR50 and ACR70 treatment-dependent responses were observed (paragraph bridging pp. 1518-1519). Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CPR levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrextate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
It would have been obvious wherein the subject had also previously been ineffectively treated with TNF-α antagonist therapy as taught by ClinicalTrials.gov and wherein an ACR20 was achieved. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov study and Emery for evaluation for a similar treatment with an anti-IL-6R antibody and methotrextate in a subject inadequately responsive to TNF-α antagonist therapy. Even though the applications recite evaluation of treatment by different .
 This is a provisional nonstatutory double patenting rejection.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5, 6, 10-14, 16-18, 21-55 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radin et al (US 20100316636, of record), in view of Emery et al (Ann. Rheum. Disease, 2008, 67(11):1516-1523, of record), and further in view of Choy et al (Arthritis and Rheumatism, 2002, 46(12):3143-4150, of record), as set forth on pages 3-9 of the office action mailed on 7/21/2020:
Radin teaches methods of treating subjects with rheumatoid arthritis by administration of the anti-interleukin-6 receptor (IL-6R) antibody. Specifically, Radin teaches treatment of rheumatoid arthritis in a patient by administering to the patient a therapeutically effective amount of an anti-IL-6R antibody that comprises the complementarity determining regions (CDRs) of the heavy chain variable region having the amino acid sequence of SEQ ID NO: 19, and the CDRs of the light chain variable region of SEQ ID NO:27 (see claim | of the “636 publication). 
Radin teaches that this antibody can be administered at a dose from about 10 to 500 mg (paragraphs 0043-0045), and particularly about 50 mg to about 200 mg (see “636 claim 14), and can be administered in combination with a second therapeutic agent, including methotrexate (see “636 claims 5 and 7). Radin also teaches that the antibody can be administered according to various schedules, including every two weeks (paragraph 0045), and is preferably administered via subcutaneous administration (paragraphs 0021, 0023, 0025; claim 4). Radin specifically describes a protocol in which rheumatoid arthritis patients who had previously received methotrexate for a minimum of 12 weeks were treated by concurrent administration of methotrexate and subcutaneous administration of 50, 100, or 200 mg of the anti-[L-6R antibody (see Example 12, paragraphs 0110 and 00111; see also paragraph 0020, which identifies “mAb1” as having the heavy chain/light chain variable region pair of SEQ ID NOs 19/27).
Therefore, Radin teaches treatment of rheumatoid arthritis in a patient having previously been treated with methotrexate, comprising administering to the patient a therapeutically effective amount of methotrexate and about 150 mg to 200 mg of an antibody which comprises a heavy chain variable region comprising the CDRs found in the sequence of SEQ ID NO: 2, and a light chain variable region comprising the CDRs found in the sequence of SEQ ID NO: 3, wherein the antibody is administered subcutaneously and can be administered every two weeks.
Radin is silent with respect to treatment of a subject with RA who was previously ineffectively treated with methotrexate and ineffectively treated with a TNF-α inhibitor.
However, Emery teaches safety and efficacy of an anti-IL-6R antibody in rheumatoid arthritis patients that had previously been ineffectively treated with TNF- α antagonist therapy. Specifically, Emery administered the anti-IL-6R antibody tocilizumab to 499 subjects with moderate-to-severe rheumatoid arthritis, and which had exhibited intolerance or failure to response to one or more TNF- α antagonists within the past year (p. 1516, 2" column, “Patients”). The subjects discontinued etanercept, infliximab, or adalimumab, and every 4 weeks received 8 mg/kg intravenous tocilizumab plus methotrexate (10-25 mg weekly), 4 mg/kg intravenous tocilizumab plus methotrexate, or methotrexate plus placebo (Table 1; p. 1517, 1st column, “Study Design”). Emery also disclosed that the subjects who had exhibited intolerance nd column, “Patients”), and although Emery did not explicitly state that these subjects exhibited intolerance or failure to MTX treatment, the data presented in Table 1 shows that these subjects were not effectively treated, as shown by RA characteristics including DAS28 scores, % rheumatoid factor, tender and swollen joint counts, visual analog scores (VAS). Furthermore, Figure 2 shows that the subjects treated only with MTX did not exhibit clinical improvement. Therefore, the subjects treated by Emery’s methods can be considered to be ineffectively treated with MTX and ineffectively treated with a TNF-α antagonist.
Emery assessed ACR20 responses, secondary efficacy, and safety endpoints, and discloses that ACR20 was achieved at 24 weeks by 50%, 30.4%, and 10.1% of patients in the 8 mg/kg, 4 mg/kg, and control groups, respectively, and patients responded regardless of most recently failed anti-TNF-a or number of failure treatments (see abstract; Fig. 1, Table 2). Emery specifically states that tocilizumab can be used in patients with an inadequate response to methotrexate and/or DMARD (disease-modifying antirheumatic drugs) (see p. 1516, 2nd column, 3 paragraph).
Furthermore, Choy teaches that serum IL-6 and soluble IL-6R (sIL-6R) have been shown to correlate with rheumatoid arthritis disease activity and radiologic joint damage. Disease improvement observed after treatment with DMARDs was also accompanied by a reduction in serum IL-6 levels, and synovial fluid from rheumatoid arthritis patients containing high levels of IL-6 and sIL-6R was shown to promote osteoclast cell formation when added to co-cultures of osteoblasts and bone marrow cells. In view of these observations, Choy teaches that trials of anti-IL-6 therapies for rheumatoid arthritis are clearly warranted. Choy also discloses that other groups, specifically Wendling et al, also showed that blocking IL-6 in rheumatoid arthritis patients with an anti-[L-6 antibody showed clinical improvement (Choy at p. 3144, 1st column, 3rd paragraph — 2nd column).
With respect to the limitations of claims 1 and 21-25, it would have been prima facie obvious, at the time the instant invention was conceived, to apply the teachings of Emery and Choy to the methods of Radin, such that Radin’s methods were used to treated a subject who had previously been ineffectively treated with MTX and also ineffectively treated with a TNF-a inhibitor. Radin teaches that RA can be treated by administering an antibody which comprises heavy and light chain variable regions (and therefore identical CDR sequences) to the antibody 
Furthermore, no more than routine skill would have been required to modify Radin’s methods by treating the population taught by Emery, as Emery shows that this specific population can be treated by a different anti-IL-6R antibody, and the teachings of Choy would suggest that the effects taught by Emery were not due to that specific antibody, but rather due to inhibition of IL-6/IL-6R activity. Therefore, it would have been prima facie obvious to combine the teachings of Radin, Emery, and Choy to advantageously achieve a method of treating RA in a patient who had previously been ineffectively treated with a MTX and previously ineffectively treated with a TNF-a inhibitor, wherein said method comprised administering Radin’s antibody in combination with a DMARD such as MTX.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”. It was well known to combine the teachings of Radin, Emery, and Choy, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
With respect to the limitations in claims 21-25 which recite an improvement in the HAQ-DI after treatment (claim 21), a decrease in VAS after treatment (claim 22), a decrease in the level of CRP after treatment (claim 23), an improvement in EULAR after treatment (claim 24), 
With respect to the limitations of claims 5, 6, 31, 37, 43, 49, and 55, both Radin and Emery teach concomitant administration of an anti-I[L-6R antibody and methotrexate, with Radin specifically teaching administration of an antibody that is identical to that claimed herein with methotrexate (see Methods). Although Radin does not explicitly disclose the methotrexate dose, Emery teaches that methotrexate at 10-25 mg/week (p. 1517, 1* column, “Study Design”) can be administered in combination with an anti-I[L-6R antibody for effective treatment of the claimed patient population.
With respect to the limitations of claims 10 and 11, Radin teaches administration of its anti-[L-6R antibody at from 50 to 200 mg (Radin claim 14), and teaches that its antibody can be administered every two weeks (paragraph 0045). Radin also states that the administered dose may vary depending on the age and weight of the subject to be treated, target disease, conditions, route of administration, and the like (paragraph 0047), and therefore one of ordinary skill would have had the motivation to determine the most optimal dosage and schedule of administration in order to practice the most effective method of treatment. Radin provides guidance with respect to acceptable doses and schedules of administration, and in view of this guidance, a skilled artisan would have had a reasonable expectation of optimizing the dosage and administration schedule. MPEP 2144.05 states:“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).
With respect to the limitations of claims 12-14, Emery shows that targeting the IL-6R in combination with methotrexate resulted in at least a 20% improvement in the ACR20 score, as 
With respect to the limitations of claims 16, 27, 33, 39, 45, and 51, Emery discloses that its subjects exhibited failure to respond or intolerance to one or more TNF-o antagonists (p. 1516, 2" column, “Patients”). Furthermore, Emery teaches that these patients had active rheumatoid arthritis for 6 months or more, suggesting that these patients have been treated with a TNF- α antagonist for at least 3 months.
With respect to the limitations of claims 17, 18, 28, 29, 34, 35, 40, 41, 46, 47, 52, and 53, Emery teaches that its patients were non-responsive to or intolerant to TNF- α antagonists, including etanercept, infliximab, and adalimumab (p. 1516, 2" column, “Patients”). These agents are either antibodies, or in the case of etanercept, a soluble receptor, and can therefore be considered as “biologic” TNF- α antagonists.
With respect to the limitations of claims 26, 32, 38, 44, and 50, Emery shows that treatment of the claimed patient population with a different anti-[L-6R antibody resulted in improved clinical effects for up to 24 weeks (Fig. 2). Because the Radin antibody is also an anti-IL-6R antibody, and Cho suggests a role for IL-6/IL-6R activity in RA, one of ordinary skill would have reasonable expected that treating the patient population of Emery with Radin’s antibody in combination with MTX would also result in the clinical benefits (improvements in HAG-DI, DAS28, EULAR, decreases in CRP, VAS). Furthermore, because the method suggested by Radin, Emery, and Choy would treat the same population as claimed herein, with the same therapeutic agents and at the same doses and routes of administration, the limitations of these claims would be natural consequences of practicing this method.
With respect to the limitations of claims 30, 36, 42, 48, and 54, although Radin does not explicitly name its antibody as sariliumab, it comprises the heavy chain variable region which is identical to the sequence of SEQ ID NO: 2, and a light chain variable region which is identical to 


Applicant argues in the REMARKS (p. 11, 5th paragraph) that the claims have been amended to specify that the subject achieves at least ACR20 after treatment. Therefore, the claims are not obvious over the prior art.  The argument has been fully considered, but is not persuasive. Radin et al. teaches significant decrease in C-reactive protein (CPR) seen after 8 days from treatment (TABLE 19), as well as decreased circulating IL-6 (TABLE 20), with the median percent change from baseline seen in CRP, i.e., up to a 91% decrease, and reduction in serum IL-6, i.e., up to 28%. This in combination with the teachings of Choy et al. that levels of serum IL-6 correlate with RA disease activity and radiological joint damage, and that disease improvements after treatment with DMARDs were accompanied by a reduction in serum IL-6 levels, provided one of ordinary skill in the art with the reasonable expectation of a concomitant improvement in American College of Rheumatology care set disease induces (ACR) of at least 20%. 
Applicant argues on pages 12-top of p. 15 that the invention’s unexpected results support the nonobviousness of the instantly claimed method. Specifically that subcutaneous administration was effective at the specified dosages (up to 200 mg every two weeks). Emery et al. showed a lower percentage of subjects achieving ACR20 who were administered 4 mg/kg (280 mg every 4 weeks, see REMARKS on p. 12, middle for Applicant’s calculations) toxliizumab and methotrexate compared to 100 mg/biweek (instant Fig. 2A).  Applicant notes that Emery used intravenous administration as opposed to subcutaneous administration used in the instant application, which subcutaneous administration typically results in ”lower bioavailability of a substance, and requires higher doses, relative to intravenous administration.” The argument has been fully considered, but is not persuasive.  It appears the subjects of Emery were receiving less antibody/week than Radin et al. As a result, it is not surprising the percentage of subjects achieving ACR20 disclosed by Emery was less. Importantly, in the instant application, while at 12 weeks, 49% of subjects receiving the lowest dose of antibody +methotrexate achieved ACR20, compared to 46.2% of placebo +MTX (methotrexate)-receiving subjects, in Emery et al. only 10.1% of control subjects receiving placebo +MTX showed an Swinehart and Sfiligoj, 169 USPQ 226 (CCPA 1971) stated,“In the first place, it is elementary that the mere recitation of newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possess the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.”  Additionally, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)  In the instant situation the method of treating RA uses an antibody with the same variable regions as the antibody for treating RA as the prior art, i.e., antibody mAb1 of Radin et al., which would reasonably be expected to inherently have the same properties as the antibody used in the instant methods.
Applicant argues (p. 15-16) that unexpected results must be considered. Quoting from In re Chupp (Fed. Cir. 1987): “Evidence that a compound is unexpectedly superior in one of a spectrum of common properpties .. can be enough to rebut a prima facie case of obviousness.” (Evidence showing one herbicidal compounds was superior to a different prior art herbicidal compound.) (See discussion in MPEP 716.02)  One could not have predicted the unexpected and superior results of the claimed method. And Radin et al. is silent with respect to treatment of patients who were previously ineffectively treated with a TNF-α antagonist and/or methotrexate. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, In re Chupp is distinct from the instant situation because unlike in Chupp, in which the products (herbicides) where different, the antibodies of Rabin et al. and the instant claims are not. It is maintained for the reasons of record and as discussed above that Rabin (US 20100316636) in view of Emery et al. and Choy et al. renders the instant invention obvious.
 


New:
Claims 1, 5, 6, 10-14, 16-18, 21-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Regeneron Pharmaceuticals (https://investor.regeneron.com/news-releases/news-release-details/sanofi-and-regeneron-report-positive-phase-2b-trial-results, 12 July 2011, cited in the IDS filed 4/20/18, ref. #31) in view of ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), ClinicalTrials.gov Study NCT 01217814, Submitted Oct. 7, 2010 (v1) and Emery et al. (Ann. Rheum. Dis. 67:1516-1523, 2008, cited in the IDS filed 4/20/18) and as admitted in the instant specification on p. 21, lines 21-24).
Regeneron Pharmaceuticals disclosed the results of a positive phase 2B clinical trial, termed MOBILITY, for treatment of rheumatoid arthritis (RA) in patients with previously ineffective response to methotrexate therapy (second and tenth paragraphs). The MOBILITY trial treatment was with sarilumab (REGN88/SAR153191), a high affinity subcutaneously administered fully-human IL-6R antibody in combination with methotrexate (first paragraph). The outcome showed that patients achieved an ACR20 after 12 weeks at the lowest (100mg) and highest doses (200mg) of antibody administered once every two weeks with methotrexate, with the outcome being dose-responsive (third and tenth paragraph). “Sarilumab also demonstrated significant benefits compared to placebo in secondary endpoints, including ACR50, ACR70, and DAS28 scores, additional measures of clinical activity used in RA trials.” (fourth paragraph)  Regeneron does not teach wherein the patient was previously ineffectively treated by 
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg a biweek of REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  The primary outcome is a measure of percentage of patient achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg a biweek of REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  The primary outcome is a measure of percentage of patient achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or 
The instant specification states that antibody sarilumab is SAR153191 and has a heavy chain variable region of SEQ ID NO:2 and light chain variable region of SEQ ID NO:3.
It would have been obvious to the artisan of ordinary skill at the time the invention was made to have used the method disclosed in Regeneron Pharmaceuticals wherein REGN88 (surilumab) antibody is administered with methotrexate, which is provided at a dose between 6 and 25 mg/week as taught by Emery in a method of treating RA using a different IL-6R antibody therapeutic with methotrexate in patients previously ineffectively treated by administration of a TNF-α antagonist, such as infleximab or etanercept, with a reasonable expectation of success. Similarly, as taught by ClinicalTrials.gov Study NCT01217814, it was obvious to treat such a RA patient for whom TNF-α therapy had been inadequate with anti-IL-6R antibody SAR153191 with a reasonable expectation of success, the success confirmed in Regeneron Pharmaceuticals shown by the improvement in ACR20, -50 and -70, as well as DAS28 score. Further, because of that objective success, one would have likewise reasonably expected HAQ-DI improvement of at least 0.3, VAS to reach at least 30, CPR levels to decrease by at least 1 mg/dL and EULAR index to show improvement of at least some patients after treatment. The connection of these measurements with RA treatment based on ACR score is supported by the results of Emerson et 




Claims 1, 5, 6, 10-14, 16-18, 21-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over claims 1-9 of U.S. Patent No. 8,568,721 (‘721, cited in the IDS filed 4/20/18 in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and as evidenced in the instant application (p. 21, lines 21-22).
The applied reference has a common inventor and a common owner, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

US Patent 8,568,721 claims a method of treating RA in a subject comprising administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27 (claim 1), which HVCR and LVCR are identical to instant SEQ ID NO:2/3, wherein the antibody is subcutaneously administered at a dose of 50 to 200 mg (claim 9). Claim 8 specifies that a second therapeutic agent is also administered, wherein the agent may be methotrexate The patent does not teach wherein the subject was previously ineffectively treated with a TNF-α antagonist and methotrexate, or wherein the methotrextate is administered between 
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg a biweek subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Treatment is conducted for 12 weeks (Study Description). The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg a biweek subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with 15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). ACR50 and ACR70 treatment-dependent responses were observed (paragraph bridging pp. 1518-1519). Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CPR levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrextate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
The instant application defines antibody sarilumab as SAR153191, and has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg of anti-IL-6R antibody SAR153191, which has the same HVCR/LVCR sequences as US 8,568,721 mAb1, every other week in combination with 10-25 mg methotrexate/week as taught by the patent and the ClinicalTrials.gov, substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective (see ClinicalTrials.gov studies), including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery, with a reasonable expectation of success. 



Claims 1, 5, 6, 10-14, 16-18, 21-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over claims 1-9 of U.S. Patent No. 9,308,256 (‘256, cited in the IDS filed 4/20/18) in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and as evidenced in the instant application (p. 21, lines 21-22).
The applied reference has a common inventor and a common owner, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

US 9,308,256 claims a method of treating RA in a subject comprising administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27 (claim 1), which 
The instant application defines antibody sarilumab as SAR153191, and has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Treatment is conducted for 12 weeks (Study Description). The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is 
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). ACR50 and ACR70 treatment-dependent responses were observed (paragraph bridging pp. 1518-1519). Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CPR levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus 
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg of anti-IL-6R antibody SAR153191, which has the same HVCR/LVCR sequences as US 9,308,256 mAb1, in combination with 10-25 mg methotrexate/week as taught by the patent and the ClinicalTrials.gov, substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective (see ClinicalTrials.gov studies), including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery, with a reasonable expectation of success.  Also, obvious is wherein the TNF-α antagonist therapy had included etanercept or infliximab, for example, as taught by Emery. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov studies and Emery. Because US 9,308,256 showed that even after a single dose, at day 8 the amount of CRP was significantly reduced, one of ordinary skill in the art would have reasonably expected the other methods of measuring improved RA would have been consistent with those above.



Claims 1, 5, 6, 10-14, 16-18, 21-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over claims 1-9 of U.S. Patent No. 8,192,741, (‘741) in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and as evidenced in the instant application (p. 21, lines 21-22).
The applied reference has a common inventor and a common owner, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in et seq. 

US 8,192,741 claims a method of treating RA in a subject comprising subcutaneously administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27 (claims 1-2), which HVCR and LVCR are identical to instant SEQ ID NO:2/3, wherein the antibody is subcutaneously administered at a dose of 50 to 200 mg every week or biweekly (claims 6).  The antibody with those HVCR/LVCR sequences is VQ8F11-21, a.k.a. mAb1 (col. 4, lines 37-41). Example 11 shows that subjects with RA were treated once subcutaneously with 100, 150 or 200 mg mAb1 every week or two and 7-25 mg/wk methothrexate (col. 26, lines 47, through col. 27, line 5 and lines 21-22). The subjects had previously been treated for a minimum of 12 weeks with methotrexate (col. 27, lines 18-20). In a second study (Example 12), subjects were treated with single mAb1 dose of 50, 100 or 200 mg and methotrexate, resulting in significant decrease in C-reactive protein (TABLE 17-19). US 8,192,741 does not teach that the subject being treated for RA have previously ineffectively been treated by a TNF-α antagonist and methotrexate, or achieved improvement after 12 weeks of treatment, or was treated with the TNF-α antagonist for at least 3 months in the last 2 years. Nor is a minimum improvement from treatment with the anti-IL-R6 antibody with methotrexate as measured by ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment taught.
The instant application defines antibody sarilumab as SAR153191, and has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).

ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg a biweek subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  The primary outcome is a measure of percentage of patients achieving ACR20 score. A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug, and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg/biweek of anti-IL-6R antibody SAR153191, which has the same HVCR/LVCR sequences as US 8,192,741 mAb1, in combination with 10-25 mg methotrexate/week as taught by the patent and the ClinicalTrials.gov, substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective (see ClinicalTrials.gov studies), including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery with a reasonable expectation of success. Also, obvious is wherein the TNF-α antagonist therapy had included etanercept or infliximab, for example, as taught by Emery. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov studies and Emery. Because US 8,192,741 showed that even after a single dose, at day 8 the amount of CRP was significantly reduced, one of ordinary skill in the art to have reasonably expected the other means of measuring improved RA would have been consistent with those above.



Claims 1, 5, 6, 10-14, 16-18, 21-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over claims 1-9 of U.S. Patent No. 8,080,248 (‘248) in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and as evidenced in the instant application (p. 21, lines 21-22).
The applied reference has a common inventor and a common owner, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

US Patent 8,080,248 teaches a method of treating RA in a subject comprising administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27 (claim 1) wherein at least one RA-associated biomarker at day 8 exhibits a decrease, and wherein the antibody is subcutaneously administered at a dose of 50 to 200 mg (claims 4 and 9). The biomarker may be C-reactive protein (claim 9). The antibody with those HVCR/LVCR sequences is VQ8F11-21, a.k.a. mAb1 (col. 4, lines 32-38). Claim 7 specifies that a second therapeutic agent is also administered, wherein the agent may be methotrexate. Example 10 shows that a subject with RA was treated once with mAb1 and methothrexate (col. 21, lines 21-27). The antibody was administered as a subcutaneous dose of 50, 100, or 300 mg and methotrexate was at a dose of 7.5-25 mg/wk (col. 21, lines 39-42 and 64-65). In a second study (Example 11), subjects were treated with 6 mAb1 doses of 100, 200 or 150 mg, either every week or every other week (col. 27, lines 18-29) and methotrexate (7-25 mg/wk, col. 27, lines 45-
The instant application defines antibody sarilumab as SAR153191, and has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Treatment is conducted for 12 weeks (Study Description). The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  The primary outcome is a measure of percentage of patients achieving ACR20 score. A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug, and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). ACR50 and ACR70 treatment-dependent responses were observed (paragraph bridging pp. 1518-1519). Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CPR levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrextate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg/biweek of anti-IL-6R antibody SAR153191, which has the same HVCR/LVCR sequences as US 8,080,248 mAb1, in combination with 10-25 mg methotrexate/week as taught by the patent and the ClinicalTrials.gov, substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective (see ClinicalTrials.gov studies), 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Claire Kaufman/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 13, 2021